The very earnest motion for rehearing filed herein, presented with great force by oral argument, concedes that the majority opinion definitely follows Squyres v. State, (174 S.W.2d 601) but insists that the Squyres case should be overruled. We are not inclined to do so.
It appears to the writer that one expression found in the majority opinion has confused counsel for appellant and caused him to view the majority opinion as endangering the right of self-defense. To the contrary, we view the majority opinion as giving added strength to it. There are two viewpoints in any controversy under contest. Each party, if on trial, would be entitled to have the case considered from his viewpoint. Always the party on trial for murder may invoke this as a first right. The paragraph referred to, in the original opinion, is as follows: "Had Mr. Cason survived the difficulty and Mr. Darwin been the *Page 216 
participant who met his death, then could it be said that Mr. Cason was not entitled under the facts to an issue of self-defense?" This expression is rather parenthetical and might be eliminated. It is nothing more than a re-check on the reasoning indulged and conclusion reached in the opinion immediately preceding it. It is not a basis for the conclusion and should not be so considered. It so happens that in the instant case the facts are of such a nature that when Darwin approached Cason he must have done so with a full knowledge of the impression which he was making on Cason and could hardly be relieved from the responsibility of the position which this perfectly apparent situation placed him in. Darwin was charged with such knowledge at the time he made the attack on Cason and this fact may not be overlooked.
We believe that if the above quoted paragraph should be eliminated from consideration, or if appellant's counsel should understand that it was not the basis for the conclusion but only a sound reflection on the situation after the conclusion has been logically reached, he then would be left without force in his motion for rehearing.
Having given full consideration to the motion, we find ourselves reaching the same conclusion to which we assented in the majority opinion affirming the case.
The motion for rehearing is overruled.